                                Case 6:17-cr-00455-AA         Document 56         Filed 07/12/19   Page 1 of 1




                       1      Richard L. Fredericks, OSB #832034
                              RICHARD L. FREDERICKS, P.C.
                       2      750 Lawrence Street, Suite 2
                              Eugene, OR 97401
                       3      (541) 343-6118
                              rlfred@comcast.net
                       4
                              Attorney for Defendant Sales
                       5
                       6
                       7
                                IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF OREGON
                       8
                       9       UNITED STATES OF AMERICA,                                  Case No. 6:17-CR-00455-AA

                    10                                Plaintiff,                          DEFENDANT SALES’ SPEEDY
                                                                                          TRIAL WAIVER
                    11                   v.                                               (Corrected)

                    12         RICHARD MACADANGDANG SALES,

                    13                                Defendant.

                    14
                    15               Defendant, Richard M. Sales, by and through his attorney Richard L. Fredericks,

                    16        hereby waives his right to a speedy trial. Counsel has advised Mr. Sales of his rights

                    17        under the Speedy Trial Act and the United States Constitution. Mr. Sales waives such

                    18        rights for a period of 90 days from July 8, 2019.

                    19
                    20                                       DATED this 12th day of July, 2019.

                    21
                    22                                                 RICHARD L. FREDERICKS, P.C

                    23
                    24                                                     /s/ Richard L. Fredericks

                    25                                                 Richard L. Fredericks, OSB #832034

                    26                                                Attorney for Defendant Sales
Richard L. Fredericks, P.C.
   Attorney At Law
750 Lawrence St., Suite 2
   Eugene OR 97401
     541-343-6118
                              Page - 1
